DETAILED ACTION
The following is an Allowance in response to application number 16/551,848 filed 12/3/2021. Claims 1, 3, 6, 8-10, 12, 15, 17, and 20 are pending and are allowed. 


Reasons for Allowance
Claims 1, 3, 6, 8-10, 12, 15, 17, and 20 were pending. Claims 1, 3, 6, 8-10, 12, 15, 17, and 20 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 3, 6, 8-10, 12, 15, 17, and 20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and program product for reducing noise during association analysis to include “generating an association model having a support value with respect to original data greater than a predefined minimum support value threshold level; identifying a number of association rules corresponding to the association model; determining whether the number of association rules corresponding to the association model is less than a predefined maximum number of association rules; responsive to determining that the number of association rules corresponding to the association model is greater than the predefined maximum number of association rules, generating inverted data of the original data; and generating another association model having the support value with respect to the original data and the inverted data greater than the predefined minimum support value threshold level.” The closest prior art found to be relevant is Lastras-Montano et al, US Publication No 2017/0076206 A1, “Lastras”. Lastras discloses mechanisms receiving an original graph data structure comprising nodes and edges between nodes and activity log information for nodes of the original graph data structure. The mechanisms identify a set of nodes in the original graph data structure having a predetermined 
The claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, machine, and an article of manufacture. Step 2A, prong 1: The claims recite an abstract idea because analyzing data to reduce noise and decease a number of association rules is a mental process that includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Applicant’s invention claims analyzing association rules corresponding to an association model and reducing the number of association rules to generate another association model. Step 2A, prong 2: The independent claims recite the additional elements of responsive to determining by the data association analyzer that the number of association rules corresponding to the association model is greater than the predefined maximum number of association rules, generating, by the data association analyzer executing in the memory of the data processing system, inverted data of the original data; generating, by the data association analyzer executing in the memory of the data processing system, another association model having the support value with respect to the original data and the inverted data greater than the predefined minimum support value threshold level; executing, by the data association analyzer executing in the memory of the data processing system, association scoring on each of the original data and each of the inverted data to determine a certainty factor for each of the original data and each of the inverted data; comparing, by the data association analyzer executing in the memory of the data processing system, the certainty factor of each of the original data with the certainty factor of each corresponding inverted data; Page 2 of 12 Matsumoto et al. - 16/551,848selecting, by the data association analyzer executing in the memory of the data processing system, association rules having a greater certainty factor between the original data and the corresponding inverted data based on the comparing; updating, by the data association analyzer executing in the memory Illustrative embodiments remove portions of the original transaction data considered to be noisy data so that the number of outputted association rules is less than or equal to a predefined maximum number of association rules. As a result, illustrative embodiments decrease the number of outputted association rules to a level at or below the predefined maximum number. By excluding association rules that do not apply to a majority of customers (i.e., items purchased/not purchased by most customers), illustrative embodiments enable the data association analyzer to understand the association rules presented to it more quickly. Thus, illustrative embodiments facilitate a faster understanding of customer purchasing behavior by the data association analyzer (p. 9-10 of the Remarks filed 12/3/2021). Applicant’s original disclosure at para [0037] provides a technical explanation as to how to implement this invention. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Lastras-Montano et al, US Publication No 2017/0076206 A1, mechanisms are provided for performing a cognitive operation. The mechanisms receive an original graph data structure comprising nodes and edges between nodes and activity log information for nodes of the original graph data structure. The mechanisms identify a set of nodes in the original graph data structure having a predetermined pattern of activity in the activity log information, and a set of edges between these nodes. The mechanisms calculate an importance weight for each edge in the set of edges and modify the original graph data structure based on the calculated importance weights for the edges in the set of edges, to thereby generate a modified graph data structure. The mechanisms then perform a cognitive operation based on the modified graph data structure. The set of edges may comprise actual edges between the nodes and/or potential edges between the nodes.
Dai et al, US Publication No. 2019/0102383 A1
Rohan et al, US Publication No. 2017/0213252 A1, The subject matter of this document generally relates to reducing noise in aggregated data using frequency analysis. In some implementations, a system for reducing data noise using frequency analysis includes a data storage device that stores content and a network association processor in data communication with the data storage device. The network association processor aggregates, for a given group, content of one or more additional groups that each have overlapping members with the given group. The network association processor reduces noise in the aggregated content of the one or more additional groups using frequency analysis by determining, for each portion of content in the aggregated content, a frequency of occurrence of the portion of content within the aggregated content and filtering, from the aggregated content, each portion of content that has a frequency of occurrence that is less than a threshold.
Xiong et al, Enhancing Data Analysis with Noise Removal, 2006, 
Lo Faro, US Publication No. 2015/0106244 A1, A computer-implemented method for associating a merchant with an aggregate merchant uses a computing device having a processor and a memory. The method includes identifying an association rule for the aggregate merchant, including one or more antecedents. Each antecedent includes a model value for the antecedent associated with the aggregate merchant. The method also includes identifying one or more merchant data values associated with the merchant. Each of the one or more merchant data values correspond to one of the one or more antecedents. The method further includes applying the association rule to the one or more merchant data values by comparing the model value for each antecedent with a merchant data value associated with the corresponding antecedent, thereby generating a confidence score for the merchant. The confidence score represents a likelihood the merchant is associated with the aggregate merchant. The method also includes outputting the confidence score.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624